Opinion by
Mr. Justice Potter,
All the assignments of error in this case raise but one question, the contributory negligence of the plaintiff.
*339It appears from the evidence that the plaintiff was thoroughly familiar with the road over which he was traveling at the time of the accident, and was in the habit of using it almost daily. It was an ordinary country road. At the hour of the accident, it was early morning, and very dark, so that the plaintiff attached a lantern to the front of his wagon to enable him to see the highway. Shortly before the accident occurred, his lantern went out. Instead of stopping at once and re-lighting it, the plaintiff allowed the team to continue in motion. The result was that they, for some reason, left the beaten track and went over an embankment to the left of the highway, upsetting the wagon and causing the injury for which this suit is brought.
According to the plaintiff’s own statement, when he- found the lantern was out, he rose up and turned to the right to look out. He could see nothing of the lantern, nor could he see the horses, it was so dark. He sat down, and found at that time that he had reached the summit and was beginning to go down hill. It is apparent, therefore, that there was ample time after the plaintiff knew that the lantern was out for him to have stopped his team and re-lighted it, before the accident happened. He was so well acquainted with the road that he must have known that he was approaching that portion of the road flanked by the embankment. In addition to this, he knew, of course, that one of his horses was blind, or partially so. The evidence points irresistibly to the conclusion that the plaintiff contributed by his own negligence to his injury.
The case is in line with Mueller v. Ross Township, 152 Pa. 899, the facts being very similar. As was there stated, “ There are few country roads that are safe -at night when it is so dark that nothing can be seen. Knowing, as he did, the condition of this road, of the curve, the embankment and the slope, and, trusting entirely to his horse to select the traveled part of the road, the plaintiff assumed the risk.” This language is most appropriate to the case in hand.
In Winner v. Oakland Township, 158 Pa. 405, “ A person who has knowledge of the dangerous condition of a public highway, and ventures to drive over it, assumes the risk of personal injuries resulting from the bad condition of the road.”
In the present case, however, it is not alleged that the road was in bad condition, the charge of negligence against the town*340ship being based entirely upon the absence of a guard or barrier along the embankment. The plaintiff was traveling quietly along the road, just before the accident. It was so dark that prudence had suggested to him the necessity for a light. For some reason, the light went out. Obviously, the prudent thing for him to have done would have been, to stop immediately, and re-light the lantern. As he did not choose to do so, and, knowing the road as he did, he must be presumed to have taken the risk of his horses going over the embankment and falling down the slope. The accident could not have occurred had the horses not left the beaten track.
The first assignment of error is sustained, and the judgment .is reversed.